DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because it has not been written as a single sentence (see line 8).

In claim 1, line 12, “the base of the second interlocking pod” lacks antecedence.

In claim 2, “the interior of the front of a bag” lacks antecedence.

In claim 2, “the front of a bag” lacks antecedence.

In claim 3, “the interior of the back of a bag” lacks antecedence.

In claim 3, “the back of a bag” lacks antecedence.

Claim 4 is indefinite because it has not been written as a single sentence (see line 6 from the bottom of the claim).

In claim 4, line 2, “the top opening of the bag” lacks antecedence.

In claim 4, line 10, “the base of the second interlocking pod” lacks antecedence.

In claim 4, 5 lines from the bottom, “upper sheaths” lack antecedence.

In claim 4, 3 lines from the bottom, “each interlocking membrane” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2021/0114776 to She et al. (hereafter Shen ‘776).
Regarding claim 1, Shen ‘776 discloses a child-resistant bag (100) comprising: a first interlocking member (80) with a first sheath (50) and a first interlocking pod (81); wherein, the first interlocking pod is further comprised of a hookless node (un-numbered element adjacent attached portion 82; Fig. 2B) at the base (82) of the first interlocking pod and hooked teeth (84) above the base and hookless node (Fig. 2B); wherein, the first interlocking pod (81) is attached to the sheath (50) at the base (82) of the interlocking pad (Fig. 2B), wherein the remainder of the interlocking pod is above the base.  Shen ‘776 discloses a second interlocking member (90) with a second sheath (60) and a second interlocking pod (91), wherein the second interlocking pod is comprised of a hookless node at a base (62) of the second interlocking pod and hooked teeth (94) below the hookless node (Fig. 2B), wherein, the second interlocking pod (91) is attached to the second sheath (60) at the base (62) of the second interlocking pod, wherein the remainder of the second interlocking pod is below the base that is attached to the second sheath (Fig. 2B); wherein, the first and second interlocking members are disposed across from each other (Fig. 2B); wherein, the first and second interlocking pods are aligned to interlock with which other when sealed (Fig. 2B).
Regarding claim 2, Shen ‘776 discloses the first interlocking member (80) is attached to the interior (34) of the front (10) of a bag along the first sheath (50) above and below the first interlocking pod (Fig. 2A).
Regarding claim 3, Shen ‘776 discloses the second interlocking member (90) is attached to the interior (35) of the back (20) of the bag along the second sheath (60) above the second interlocking pod (Fig. 2A).
Regarding claim 4, Shen ‘776 discloses a method opening a child-resistant bag comprising the steps of: obtaining a bag (100) with lips (11, 12) at a top opening (45) of the bag and comprising a first interlocking member (80) with a first sheath (50) and a first interlocking pod (81); wherein, the first interlocking pod is further comprised of a hookless node at the base (62) of the first interlocking pod (Fig. 2A) and hooked teeth (84) above the base and hookless node (Fig. 2A); wherein, the first interlocking pod is attached to the sheath at the base of the interlocking pad, wherein the remainder of the interlocking pod above the base (Fig. 2A); a second interlocking member (90) with a second sheath (60) and a second interlocking pod (91), wherein the second interlocking pod is comprised of a hookless node at a base (62) of the second interlocking pod (Fig. 2A) and hooked teeth (94) below the hookless node (Fig. 2A), wherein the second interlocking pod is attached to the second sheath at the base of the second interlocking pod, wherein the remainder of the second interlocking pod is below the base that is attached to the second sheath (Fig. 2A); wherein, the first and second interlocking members are disposed across from each other (Fig. 2A); wherein, the first and second interlocking pods are aligned to interlock with which other when sealed (Fig. 2A); pulling the lips and upper sheaths at the top of the bag apart (Fig. 4); locating the seal; pushing fingers down on each interlocking membrane; and pulling the lips and sheaths apart as the fingers are pushing down in each side of the interlocking membranes (rotational movement of the interlocking members 80, 90; paragraph [0044]; Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734